Title: Notes on Debates, 8 April 1783
From: Madison, James
To: 


Tuesday April 8th.

Estimate of the debt of the U.S. reported by the Grand Committee:

Foreign debt



To the Farmers General of France
Livrs. 1,000,000


To Beaumarchais
3,000,000


To King of France to end of 1782
28,000,000


To do         for 1783
6,000,000


          
Dollars  


Livrs. 38,000,000 =   
7,037,037 

Recd. on loan in Holland
Florins 1,678,000 =   
671,200 

Borrowed in Spain by Mr. Jay
150,000 

Int. on Dutch one year at 4 prCt
  26,848




      Total for: debt
7,885,085  



  Domestic debt.
  
  
  
  
  


  
  
  
  Dollars  
  
  


  Loan office
  11,463,802  
  
  


  Int. unpaid for 1781
  190,000  
  
  


  do      1782
  687,823
  
  


  Credit to sundry persons
  }
  
  
  
  


  on Treasury books
  
  638,042
  
  


  army debt to 31 Dr.
    1782
  5,635,618
  
  


  unliquidated do
  8,000,000
  
  


  deficiencies in 1783
  2,000,000
  
  


  
  
  
  
  Total dom: debt
  28,615,290  


  
  
  
  
  Aggregate debt
  36,500,375




  Interest
  
  


  On for: debt, 7,885,085, at 4 PerCt
  315,403
  


  On dom: do.. 28,615,290, at 6 do
  1,716,917  
  


  On Com: ½pay, estimd. 5,000,000 at 6 do
  300,000  
  


  Bounty to be pd estimd. 500,000 at do
     30,000
  


  
  
  


  
  2,362,320  
  Aggreg: of Int.


A motion was made by Mr. Hamilton who had been absent on the question on the 9th. parag: of the report on Revenue assessing quotas, to reconsider the same. Mr. Floyd who being the only delegate from N.Y. then present on that question, cd. not vote, 2ded. the motion. For the argts. repeated see the former remarks on the 7. apl.
On the question the votes were Mas: no. R.I. no. Cont. no. N.Y. ay. N.J. no. Pa. ay. Maryd. no. Virga. ay. S.C. no.
